DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of Claims 
Claims 25-44 are pending in the instant application per claim amendments and remarks filed on 10/21/2022 filed by Applicant, which consist of system claims, with Claim 25 as the only independent claim, and all claims depending from it directly.  Said claim amendments have amended Claims 25-29, 33, 37 and 42 only.         
This Office Action is a final rejection in response to the claim amendments and the remarks filed on 21 OCTOBER 2022 by the Applicant, with original application filed on 09 OCTOBER 2019 that is titled:       “Instant Funds Availability Risk Assessment and Real-Time Fraud Alert System and Method”.            
Accordingly, amended Claims 25-44 are now being rejected herein.          

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):           
(b)  CONCLUSION  —   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.            


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---      
Independent Claim 25, line 24 recites a limitation “the converted data” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “a converted data”, or a similar modification of the Applicant’s own choice.                
Independent Claim 25, line 24 recites a limitation “the plurality of institutions” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “a plurality of institutions”, or a similar modification of the Applicant’s own choice.                
Independent Claim 25, line 37 recites a limitation “a first account at a first account” that is unclear and/or indefinite.  Examiner suggests changing second part of said limitation to “the first account”, or a similar modification of the Applicant’s own choice.            
Independent Claim 25, lines 80-81 recites a limitation “the presented transaction item” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “a presented transaction item”, or a similar modification of the Applicant’s own choice.        
Claims 26-44, depending from independent Claim 25 directly or indirectly, are rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 25.            
Dependent Claim 26, line 1 recites a limitation “the data” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “a data”, or a similar modification of the Applicant’s own choice.                
Dependent Claim 27, line 1 recites a limitation “the data” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “a data”, or a similar modification of the Applicant’s own choice.                
Dependent Claim 28, line 1 recites a limitation “the data” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “a data”, or a similar modification of the Applicant’s own choice.                
Dependent Claim 29, line 1 recites a limitation “the data” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “a data”, or a similar modification of the Applicant’s own choice.                
Dependent Claim 36, lines 1-2 recite a limitation “the extracted and transformed data” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “an extracted and transformed data”, or a similar modification of the Applicant’s own choice.                
Dependent Claim 38, lines 1-2 recite a limitation “the extracted and transformed transaction data” that is unclear and/or indefinite. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “an extracted and transformed transaction data”, or a similar modification of the Applicant’s own choice.                
Appropriate correction is required.  

NOTE:-	Given the significant claim amendments to independent Claim 25, the Applicant is urged to correct any other antecedent errors it discover/s as it amends the claims listing in response to the above outlined errors/rejections under 356 USC 112(b).     

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 25-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claim 25 is an independent system claim with remaining claims dependent on it.           
Analysis                         
Claim 25: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a system reciting a series of steps, which is a statutory category of invention (Step 1--YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of determining whether to accelerate a transaction of a holder of a financial item by storing extracted and transformed data files, processor/s configured to receive data, encrypt information via MAC (message authentication code), generate a code (for authentication), receiving by IFES (instance funding evaluation system) a transaction request, calculate a risk range value and score, transmit via IFES a message of disapproval, issue credit to an account holder, update data store and information, and transmit a real-time fraud alert.  In other words, the claim describes a real-time system for invoking a fraud alert notification to a bank prompted by an abandoned deposit following a denied accelerated funding request for a financial item (per Abstract).  These limitations, as drafted, are steps similarly to those of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices, and/or commercial interactions, but for the recitation of generic computer/s and/or computer component/s, such as the mobile device and/or teller terminal/  machine.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of calculating a first acceptable and invoking a second acceptable risk range value. These elements are considered extra-solution activities.  The mobile device and/or teller terminal/machine in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data (including calculating first values, creating threshold values, invoking second values, comparing values, transmitting and receiving information over a network).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).             

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of calculating a first acceptable and invoking a second acceptable risk range value, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, the Applicant’s own Specification in paras [0067]-[0069] --- {“[0067] Once received into an IFES staging area, data is cleaned and converted against IFES operator proprietary algorithms enabling the data to be utilized in optimal IFES operator format for analysis, grade generation, and modeling. In addition, multiple statistic and aggregate tables are generated and continuously maintained during the data staging process. ………… [0068] Downstream activity performed on the previously processed (ETL) financial institution data after staging includes the generation of the IFES grade, as well as being accessed during real-time processing of transactions generated from the financial institutions. Another vital component to the process involving the financial institution data is the security around the data to be searched and compared without ever having to be un-encrypted.  …………  [0069] The approach of using a MAC is similar to using a hash, but it requires a secret key to calculate the MAC. This secret key is known typically only to key personnel of the IFES operator. During the Data Staging process, PII information remains encrypted. Data transmission and traffic from wide area networks, such as the Internet, via mobile applications, and between database servers is SSL encrypted. PII data that stored within the IFES operator databases is encrypted "at-rest".”}  --- indicates that the concept of calculating a first acceptable and invoking a second acceptable risk range value is conventional.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.            
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.             

Furthermore, the limitations of dependent system claims 26-44, further narrow the independent system Claim 25 with additional steps and limitations (e.g., data associated with data/ routing number/ account number/ returned item, etc., & charge off file, invoking comparison, etc.), and do not resolve the issues raised in the rejection of independent system Claim 25.      
Therefore, said Claims 25-44 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.               

 Response to Arguments 
Applicant's remarks and claim amendments dated 21 OCTOBER 2022 with respect to the rejection of amended Claims 25-44 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 25-44, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks.           

In response to the Applicant’s arguments with its remarks of 10/21/2022 (in pages 16-21) traversing the rejection under 35 USC 101, Examiner respectfully disagrees, because it is not a technological improvement.  In further response to the Applicant’s latest claim amendments and remarks claiming similarity to CosmoKey Solutions decision, Examiner notes that the Applicant has admitted, in its Remarks of 10/21/2022, that “the pending specification does not describe the improvement in as much detail as the specification in CosmoKey,” (on Page 19), and thus is, the instant application is different from the CosmoKey Solutions decision.                

In response to the Applicant’s arguments with its RCE’s remarks (in pages 14-21) of 01/14/2022 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that the latest RCE claim amendments, about ‘converting transaction data files’ with ‘unique coding’, still don’t make them similar to the features of Example 40, claim 1 that made it patent eligible (as described in item 15. below).  Furthermore, Examiner notes that Applicant’s arguments about the instant application being similar to Amdocs {as in Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288 (Fed. Cir. 2016) were deemed eligible} are not persuasive, because Amdocs was drawn to an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases).  Additionally, the enhancing limitation, in Amdocs, requires generic components to operate in an unconventional manner to achieve an improvement in computer functionality.  Further, the enhancing limitation, in Amdocs, depends not only upon the invention’s distributed architecture, but also depends upon the network devices and gatherers—even though these may be generic—working together in a distributed manner.  Lastly, the Applicant simply asserts that the entirety of claim 1 in Amdocs reflects organizing human activity or a mental process without explaining how the instant claims are similar to or why the court decided Amdocs claim 1 was statutory.     

In response to the Applicant’s arguments of 06/29/2021 traversing the rejection 
under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that the instant application provides a business solution to a business problem {see para [0007] of the Specification that states the business problem as ---  “There is a growing need within the fraud divisions of the banking industry to isolate and manage negative patterns of fraud behavior that can lead to tangible loss for the Bank.  Large to mid-size Banks have identified several standard and unchanged fraud behaviors, which require manual review by a bank fraud representative of the deposit items with relative likelihood of fraud pattern matching.  The manual review process may or may not be accurately followed, which can then continue to lead to further bank loss.  Smaller Banks have minimal staffing to be able to isolate fraud behavior, or put into place a manual deposit item review process.”}.  The business solution described by this invention in para [0030] is stated as --- {“The present disclosure describes a system for providing risk analytics through which an item presented for payment can be instantly decisioned to determine if a customer qualifies for accelerated credit.  Allowing the customer to pay a fee or comply with other terms at time of transaction for accelerated credit to their bank account enables customers to avoid the additional stop and fees associated with alternative providers and create a new revenue stream for the Institution.  The system enables banks to decrease the risk of accepting and advancing payment of an item being returned unpaid by providing a comprehensive risk assessment capability based on bank collected and compiled data associated with bank items, returned items and depositor information stored in bank or third party, non-public, data stores.  With the Instant Funding System, banks are able to offer available funds instantly from items sourced to various entities and presented by a particular customer from with a decreased risk of loss due to unpaid items by tracking and analyzing daily check transactions processed by a particular bank on the previous business day; all returned checks both presented to the bank for deposit (sourced to other institutions) and sourced to the bank.  Analysis of the depositor's information file is also performed.  This information is stored in various databases associated or operated by the banks or third parties and used to facilitate deposit transactions processed in a teller line, through a mobile device via a dedicated application, or an automated teller machine (ATM) to determine the level of risk tolerance for a particular item.  Based on the level of risk attributable to an item, the bank can determine whether to instantly fund the item or require the item to proceed through the standard clearing process with associated Federal Reserve holds, etc.”}.   (underlining emphasis added above)      

Furthermore, in response to the Applicant’s arguments of 06/29/2021, Examiner notes that the digital encryption limitation is recited at a high level of generality.  In the Applicant’s specification, the Applicant mentions encryption without describing any specifics about the encryption, for example but not limited to, which type pf encryption is used or if Applicant improved the encryption step.  Thus, BRI (Broad and Reasonable Interpretation) of this limitation would include any known encryption technique can be used to implement the encryption step.           

Additionally, the Applicant has argued similarities of independent Claim 25 with Example 40 of the October 2019 PTO guidance as further supporting the Applicant’s position that claim amendments of 06/29/2021 overcome the 101 rejection.  In particular, the Applicant asserts that ‘financial loss’ or ‘loss threat’ features are akin to the Claim 1 of said Example 40, and Examiner respectfully disagrees.  That Claim 1 of said Example 40 was deemed eligible not by mere ‘financial loss’ or ‘loss threat’, rather, it is about — “the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold ....... specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance; and the collected data can then be used to analyze the cause of the abnormal condition; and this provides a specific improvement over prior systems, resulting in improved network monitoring.” Thus, Example 40 does not apply to the currently claimed invention.  In instant application, ‘financial loss’ or ‘loss threat’ is recited at a high level of generality and not in the same manner as was done in said Example 40, Claim 1 as noted above.  Additionally, Examiner notes that latest independent claim amendments of 06/29/2021 are same as generic computer protocols that can be performed in an automated computer system.  Lastly, Examiner notes that said Example 40, Claim 2 was found to be ineligible for overcoming the 35 USC 101 rejection.          

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims, i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.         

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.          
Examiner notes that at least these references were found to teach many of the limitations for a possible rejection under 35 USC 103 ---      
Pub. No. US 2015/ 0142545 filed by Ceribelli et al. 
Pub. No. US 2013/ 0030993 filed by Peace et al. 
Pub. No. US 2011/ 0281630 filed by Omar, Ralph Mahmoud
Pub. No. US 2008/ 0183519 filed by King et al.       

The Examiner has pointed out particular references contained in the prior art of 
record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.        

Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3693